Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 6 April 2022 are acknowledged.
	Claims 1-3 and 5-21 are currently pending.  Claim 4 is canceled. Claims 1 and 13 are currently amended.  Claims 1-3, 5-12, and 20 were previously withdrawn.  Claims 13-19 and 21 are examined on the merits within. 

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2022 has been entered.
	 
Modified Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 13-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (U.S. Patent No. 8,263,112).
	Regarding instant claim 13, Simon et al. teach a method and material for removing fluid from the intestinal tract of a host and useful for treating animals suffering from fluid overload states.  The method includes super absorbent acrylic acid polymers in bead form.  The polymers may include functional groups for selectively removing blood borne waste products.  See abstract.  Simon et al. teach treating congestive heart failure.  See column 1, lines 15-64 and claim 1.  The polymer is capable of absorbing at least 20 times its weight in physiological saline.  See claim 3.  Example 3 comprises administering 1 g of the polymer from Example 1 per kg body weight per day in two divided doses given with food.  Since the composition was given with food, it would contain food additives.  Example 1 does not comprise an enteric coating.  The polymer is orally administered.  See column 5, lines 40-64.  
	Regarding instant claim 14, Example 3 administers the composition to dogs. 
	Regarding instant claim 15, Example 3 comprises administering 1 g of the polymer from Example 1 per kg body weight per day in two divided doses given with food. This equates to about 0.45 g/lb.  
	Regarding instant claim 16, 0.45g/lb equates to 31.5 g for a 70 lb dog.  
	Regarding instant claim 17, the polymer is administered with food which is commonly known to comprise fat. 
	Regarding instant claim 18, the polymer is suspended in soy oil.  See Example 5. 
	Regarding instant claim 19, Example 3 comprises administering 1 g of the polymer from Example 1 per kg body weight per day in two divided doses given with food.
	Regarding instant claim 21, the polymer includes functional groups such as aldehyde groups for binding urea.  See column 8, lines 23-43. 
	It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to modify the amount of water absorbing polymer to optimize the desired effect based on the amount of fluid overload of the animal.  

5.	Claims 13-14, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leadbetter et al. (U.S. Patent Application Publication No. 2015/0336892).
	Regarding instant claims 13-14 and 21, Leadbetter et al. teach compounds and methods of treatment of disorders associated with fluid retention such as in congestive heart failure.  See abstract. The subject can be an animal, including a cat or dog.  See paragraph [0193].  The composition comprises a fluid absorbing polymer selected from a crosslinked polyacrylate, a polysaccharide, or N-alkyl acrylamide.  See paragraph [0062]. The fluid absorbing polymer has a fluid absorbency of at least 15 g/g.  See paragraph [0062]. The fluid absorbency may be 30 in 0.9% NaCl solution.  See paragraph [0266]. The composition may be administered in any suitable route including capsules, tablets, pills, etc. including coatings.  See paragraph [0285].  There is no mention of enteric coatings. The composition is administered orally.  See paragraph [0070].  The composition includes flavor enhancers as excipients.  See paragraph [0159]. 
	Regarding instant claim 18, the composition can be combined with a fatty oil and additional fillers.  See paragraph [0288]. 
	It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to modify the amount of water absorbing polymer to optimize the desired effect based on the amount of fluid overload of the animal. 
 
6.	Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leadbetter et al. (U.S. Patent Application Publication No. 2015/0336892) as applied to claims 13-14, 18 and 21 above and further in view of Simon et al. (U.S. Patent No. 8,263,112).
	Leadbetter et al. do not teach the effective amount per pound, solid fat, or daily dosing.
	Simon et al. teach a method and material for removing fluid from the intestinal tract of a host and useful for treating animals suffering from fluid overload states.  The method includes super absorbent acrylic acid polymers in bead form.  The polymers may include functional groups for selectively removing blood borne waste products.  See abstract.  Simon et al. teach treating congestive heart failure.  See column 1, lines 15-64 and claim 1.  The polymer is capable of absorbing at least 20 times its weight in physiological saline.  See claim 3.  Example 3 comprises administering 1 g of the polymer from Example 1 per kg body weight per day in two divided doses given with food.  Example 1 does not comprise an enteric coating. Example 3 administers the composition to dogs.  Example 3 comprises administering 1 g of the polymer from Example 1 per kg body weight per day in two divided doses given with food. This equates to about 0.45 g/lb, which equates to 31.5 g for a 70 lb dog.  The polymer is administered with food which is commonly known to comprise fat. The polymer is suspended in soy oil.  See Example 5.The polymer includes functional groups such as aldehyde groups for binding urea.  See column 8, lines 23-43. The polymer is orally administered.  See column 5, lines 40-64.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to administer a water absorbing polymer in amounts of 0.25 to 4 g and 2 to 60 g for a 70 lb dog once or twice a day since these are known effective quantities of water absorbing polymer for treating fluid overload in animals with congestive heart failure.  In addition, it would have been well within the purview of the skilled artisan to administer the composition with animal food (which comprises solid fat) as taught by Simon et al. for ease of administration.

Response to Arguments
	Applicants’ arguments filed 6 April 2022 have been fully considered but they are not persuasive. 
7.	Applicants argued, “In Example 3, the non-coated beads interfered with absorption of zinc, ampicillin and phenobarbital whereas coated beads did not interfere.  The non-coated material of Example 1 is used as a control.  Example 3 has no data or teaching on fluid removal as this did not happen with the non-coated polymer.  One would not think to use the non-coated polymer based on the patent’s findings.  The Declaration states that Examples 7-11 use coated polymer instead of uncoated polymer.  No data is provided for the fluid removal for the non-enteric coated materials.  In contrast to Example 3, the present invention found positive results in fluid overload of dogs using a non-coated polymer and no issues with drug interactions or loss of water removal. 
The Declaration states that it was surprising that the non-coated formulation worked as well as it does in dog and cats which have a different digestive system than humans.”
	In response to applicants’ arguments, even if Simon teaches that the coated polymer performs better than the uncoated polymer, this is not a teaching away from using the uncoated polymer because it is not teaching that the uncoated polymer does not work.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  
	The Declaration filed 6 April 2022 is insufficient to overcome the rejection of claims 13-19 and 21 based upon 35 U.S.C. 103 as set forth in the last Office action because:  Orally administering a non-enterically coated water absorbing polymer to an animal is specifically taught by Simon, even if it is used as a control. The prior art is considered as a whole, not solely based on the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Thus, this reads on instant claim 13.  Applicant argues that the effect was unexpected, however discovery of an unappreciated property is not novel. 
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  Thus, this rejection is maintained. 

8.	Applicants argued, “Leadbetter does not use just the polymer for the treatment but requires other components.  In claim 17, the formulation is administered directly to the colon whereas the claims are directed to orally administering.  The supplemental ingredients are not those of the cited reference. The Declaration states that it is necessary to have a Core-LNHE structure and that if there is a polymer included it needs to go directly into the colon implying an enterically coated polymer.”
	In response to applicants’ arguments, the claims currently do not preclude additional agents.  Thus, the compound of claim 1 (cited in Leadbetter) in combination with the fluid absorbent polymer reads on the instant claims. In addition, Leadbetter specifically states that the compound or composition can be administered orally, by rectal suppository or enema.  See paragraph [0070].  There is no mention of enteric coatings.  With regards to additional agents, the composition includes flavor enhancers as excipients.  See paragraph [0159]. 
	Thus, this rejection is maintained.

Correspondence
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615